DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 4-6 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 03 rejections have been fully considered but are not persuasive. 
Applicant argues that neither Helmuth nor Lane teach the claim limitation where “the throttling nozzles arranged in the horizontal partition between the zones of low and high pressure at a periphery of the horizontal partition at an inclination between horizontal and vertical.” In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 In this combination, Korovkin teaches a single loop nuclear power plant comprising a throttling device but is silent with respect to the constructional details. Helmuth teaches a throttling device wherein the throttling device comprising zones of high (4) and low pressure (7) being separated by a horizontal partition (6) and throttling nozzles (“perforated base 6”), the throttling nozzles arranged in the horizontal partition between the zones of low and high pressure at a periphery of the horizontal partitions (see Fig. 1) and Lane teaches throttling nozzles (72) arranged at a periphery of the horizontal partitions at an inclination between horizontal and vertical (See Fig. 1; [0095]). Therefore, the combination of Korovkin as modified by Helmuth and Lane teaches “the throttling nozzles arranged in the horizontal partition between the zones of low and high pressure at a periphery of the horizontal partition at an inclination between horizontal and vertical.” The required motivation for the combination is further described below in the 35 U.S.C 103 rejections. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., capability of using kinetic energy of the separated liquid in the context of) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, in response to applicant's argument that the prior art does not use the kinetic energy of the separated liquid and tangential removal of the separated liquid, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “a liquid of the two-phase water stream is thrown to the walls of the throttling device.” The recitation of “the walls” inherently implies that there is more than one wall. The pressure vessel is cylindrical and only has one outer wall (Fig. 2).  As disclosed, a liquid stream passing through the throttling nozzles that drops to a pressure resulting in a two-phase water stream would have a liquid water flow that is directed towards an outer wall of the pressure vessel (Fig. 3). The direction of the throttling nozzles dictates the flow and as shown in Fig. 2 there are a multiplicity of nozzles arranged such that the flow is “thrown” to various places on the outer circumference wall of the vessel. However, the flow is not “thrown” to more than one wall. Therefore, the disclosure does not support recitation that the liquid is thrown to more than one wall of the pressure vessel. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 , 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Korovkin “Single-Loop Nuclear Power Plant With A Pressurized-Water Reactor” in view of Helmuth EP 0344094 and further in view of Lane et al. US Pub 20080250765. 
Regarding claim 1, Korovkin discloses a single loop nuclear power plant with a heat-carrier under pressure (Fig. 1), comprising
an output pipeline (unlabeled pipe connecting 1 and 3)
a feed pipeline (unlabeled pipe connecting 3 and 1)
a power unit (1) and a throttling device (3), the power unit and the throttling device connected by means of the output pipeline and the feed pipeline (see Fig. 1)
a steam turbine inlet pipeline (unlabeled pipe connecting 3 and 6)
a steam turbine outlet pipeline (unlabeled pipe connecting 6 and 7)
a condenser outlet pipeline (unlabeled pipe connecting 7 and 3)
a condenser (7)
a steam turbine (6), which is connected by means of the steam turbine inlet and outlet pipelines to the throttling device and to the condenser (see Fig. 1), the condenser connected to the throttling device by the condenser outlet pipeline (see Fig. 1)
an impeller (5), and 
an electric drive (4), which is connected to the impeller and configured to rotate the impeller (Pg. 940 “the hydraulic turbine, which must generate the power required for creating the circulation with the pump impeller”).
Korovkin is silent with respect to the constructional details about the throttling device. 
Helmuth teaches a throttling device (Fig. 1) wherein the throttling device is vertically separated into a steam zone (9), a zone of high pressure (4) and a zone of low pressure (7), the zones of high and low pressure being separated by a horizontal partition (6), the steam zone being located higher than the zone of high pressure (see Fig. 1), the zone of high pressure being located higher than the zone of low pressure (see Fig. 1), the zone of high pressure being connected to an inlet of the outlet pipeline (5) and being connected to the zone of low pressure by means of throttling nozzles (“perforated base 6”), the throttling nozzles arranged in the horizontal partition between the zones of low and high pressure at a periphery of the horizontal partitions (see Fig. 1), the zone of low pressure being connected to the steam zone by means of a vertical pipeline (10), the vertical pipeline passing through the centers of the horizontal partition and the zone of high pressure (see Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the throttling device of Korovkin with the throttling device of Helmuth for the predictable advantage of a safe and reliable separation of the two phases, vapor and liquid, is ensured ([386]) and recovering the thermal energy and process water from the exhaust steam ([398]). 
Helmuth teaches throttling nozzles arranged at a periphery of the horizontal partitions but does not explicitly teach the nozzles are arranged at an angle between horizontal and vertical.
Lane teaches a steam-water separator comprising a horizontal partition (Fig. 1: 24) with throttling nozzles (72) arranged at a periphery of the horizontal partitions at an inclination between horizontal and vertical (See Fig. 1; [0095]). It would have been obvious to one of ordinary skill in the art to modify the throttle nozzles of Helmuth with the angled throttling nozzles of Lane for the predictable advantage of imparting a helical flow to the fluid stream ([0106]) to introduce a centrifugal force on the gas/water mixture ([0107]). 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Korovkin further discloses a feed pump (8) which is arranged in the condenser outline pipeline connecting the condenser and the throttling device (see Fig. 1). 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Helmuth teaches the throttling device comprising walls around the zone of low pressure (2), the throttling device and the throttling nozzles (“perforated base 6”) being configured so that: (i) if a liquid water stream passes through the throttling nozzles ([366] “the relaxed hot water can flow through the perforated bottom 6”), then the throttling nozzles reduce the pressure of the liquid water stream ([94], [113], [386]; The perforated base causes a reduction of pressure and therefore has sufficient structure such that if a liquid water stream passes through, the throttling nozzles (perforated base) are capable of reducing the pressure of the liquid stream), and (ii) if the liquid water stream passing through the throttling nozzles drops to a pressure that results in a two-phase water stream, steam of the two-phase water stream can pass through the vertical pipeline into the steam zone ([379] “the steam that is subsequently generated in the condensate collecting space 7 can flow unhindered into the steam collecting space 9 via the central pressure equalization pipe 10”). In this combination, Lane further teaches throttling nozzles arranged at an angle between horizontal and vertical and configured such that a resulting two-phase water stream is caused to flow around a central axis of the throttling device (vertical axis in center of 4) and, due to centrifugal force (84, [0106] “The configuration and arrangement of the baffles 72 impart a helical flow to the gas stream as illustrated by line 84”), a liquid of the two-phase water stream is thrown to the walls of the throttling device ([0107] “the water entrained in the gas being heavier than the gas, the water is pushed outward towards the shield wall 82”). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Korovkin “Single-Loop Nuclear Power Plant With A Pressurized-Water Reactor” in view of Helmuth EP 0344094 in view of Lane et al. US Pub 20080250765 and further in view of Sekimoto US Pub 20130322588.
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Korovkin does not disclose a steam regulating valve. 
Sekimoto, however does and teaches a steam regulating valve (Fig. 1: 44), the steam regulating valve arranged in a steam turbine inlet pipeline (unlabeled pipe connecting 3 and 4) which connects a steam generator (3) and the steam turbine (see Fig. 1), and the steam regulating valve able to regulate and close a stream of steam ([0043] “The steam which is generated by the steam generator 3 passes through a flow regulating valve 44 and, as shown by the arrow 115, is supplied to the turbine 4. By adjusting the opening degree of the flow regulating valve 44, it is possible to adjust the flow rate of steam which is supplied to the turbine”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the power plant of Korovkin with the steam regulating valve of Sekimoto for the predictable advantage of regulating the flow rate of steam to protect the turbine from load variations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646